United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-1751
                                     ___________

Carla Leistikow, on behalf of Carl  *
Leistikow,                          *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Missouri.
JoAnne B. Barnhart, Commissioner    *
of Social Security,                 *     [UNPUBLISHED]
                                    *
             Appellee.              *
                               ___________

                         Submitted: July 25, 2002
                             Filed: August 14, 2002 (corrected 8/15/02)
                                  ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

       Carla Leistikow, on behalf of her son Carl Leistikow, appeals the District
Court’s1 order affirming the denial of her application for children’s supplemental
security income benefits. Having carefully reviewed the record, see Bryant ex rel.
Bryant v. Apfel, 141 F.3d 1249, 1251 (8th Cir. 1998) (standard of review), we affirm.


      1
      The Honorable Robert E. Larsen, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       In the January 1996 application, Carla alleged that Carl had been disabled since
August 1990 (the month of his birth) from attention deficit disorder (ADD) and
hyperactivity. After an August 1998 hearing, an administrative law judge (ALJ)
found Carl’s ADD and hyperactivity, his speech/language disorders, and his possible
learning disabilities severe, but not of listing-level severity either alone or in
combination. The ALJ further found that Carl’s impairments were not functionally
equivalent to the severity of any listing.

       Carla first argues that Carl met the requirements for Listing 112.11 (attention
deficit hyperactivity disorder). See 20 C.F.R. Pt. 404, Subpt. P, App. 1, Pt. B
§ 112.11 (2000). Carl’s school records, professional evaluations, and Carla’s
statements, however, reflect that when Carl was taking the medication prescribed for
his ADD and hyperactivity, he did not have “marked” limitations in inattention,
impulsiveness, and hyperactivity (the A criteria). See id. (requiring claimant to meet
all three A criteria and at least two B criteria); see also id. § 112.00C (defining
“marked”); id. § 112.00F (stating that in assessing impairment severity, attention must
be focused on functional limitations which persist despite medication).

       Carla also generally contends that Carl’s impairments were functionally
equivalent to a listed impairment. We disagree. Contrary to her assertion, the ALJ
thoroughly summarized the regulatory requirements for functional equivalence and
then applied them to the record, citing specific evidence in support of his findings.
Further, the ALJ properly determined that Carl’s limitations of specific functions,
such as walking or talking, were not extreme, which is consistent with the findings
of the speech pathologists who evaluated Carl and with the comments of Carl’s
teachers. See 20 C.F.R. § 416.926a(b)(1), (c)(3)(ii) (2000) (requirements and
definitions). As to the other relevant method for determining functional
equivalence—examining broad areas of development or functioning, see 20 C.F.R.
§ 416.926a(c)(4) (2000) (categorizing such areas by specific age groups)—the ALJ
properly determined (based on the testing results and the assessments of Carl’s

                                          -2-
teachers and other professionals) that Carl did not have the requisite extreme
limitation in one of these areas or marked limitation in two, see 20 C.F.R.
§ 416.926a(b)(2), (c)(3)(i) (2000) (requirements and definitions).

      Carla’s remaining arguments provide no basis for reversal. Accordingly, we
affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -3-